DETAILED ACTION
Applicant has amended independent claim 1 to overcome prior objection(s) indicated in the last Office action.

Response to Arguments
Applicant’s arguments filed July 13, 2022 have been fully considered and found persuasive thereby overcoming prior objections/rejections indicated in the last OA. 
In particular, Applicant contended that “Claims 7 and 29 are objected to as being substantially duplicate. Claim 29 does not recite that the processing circuitry of the apparatus performs the training of the neural networks. Claim 29 is different from Claim 7 in that the training could be conducted using processing circuitry or some other element separate from the apparatus. It is respectfully submitted that Claims 7 and 29 are not duplicates and withdrawal of the objection to Claims 7 and 29 is respectfully requested” (Remarks, Pg. 10). 
Applicant further contended that the “… specification and Claim 1 are objected to regarding the last two paragraphs of Claim 1. Lines 1-17 of page 14 of the specification describes training data being characterized based upon anatomical structures with pairs of noisy and high-quality images being reconstructed for specific anatomical structures… Applicant respectfully submits that the first of the last two paragraphs of Claim 1 is clearly supported by the discussion on page 14. Page 16 beginning on line 14 describes the reduction of the error value. The error value is related to the mismatch between the optimized data 120 and the de-noised data produced by applying a current incarnation of the DL network 135 to the noisy data 115. Claim 1 now recites that the error is between the second CT image, obtained by reconstructing scan data on the specific anatomical structure, and the processed CT image which was processed by the selected trained model and has noise or artifacts mitigated. Accordingly, Applicant respectfully submits that at least page 16 of the specification supports the last paragraph of Claim 1. Applicant respectfully submits that Claim 1 is supported by the specification and withdrawal of the §112(a) rejection is respectfully requested” (Remarks, Pg. 10-11).

Allowable Subject Matter
Claims 1, 5, 7-10, and 29-32 are allowed.
Claims 1 and 29-32 were objected/rejected for reasons previously indicated in Non-Final OA 04/14/2022, Pgs. 3-6. Applicant has amended independent claim 1 to overcome prior objection(s) indicated in the last OA, as indicated above. Additionaly, Applicant’s arguments have been fully considered and found persuasive thereby overcoming prior objections/rejections indicated in the last OA, as indicated above. Claims 5 and 7-10 were deemed allowable, as previously indicated in the last OA. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the cited prior art. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… medical image processing apparatus, comprising: 
a memory storing a plurality of trained models corresponding to a plurality of anatomical structures; and 
processing circuitry configured to obtain data acquired by a computed tomography (CT) scan, the CT scan being performed according to a condition for a designated anatomical structure, 
reconstruct a CT image based on the obtained data by an analytical reconstruction method, 
select a trained model corresponding to the designated anatomical structure, from the plurality of trained models, and 
apply the selected trained model to the reconstructed CT image to generate a processed CT image in which noise or an artifact is mitigated, 
wherein each of the plurality of trained models has been subjected to a training process with training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing the scan data acquired through the CT scan on the specific anatomical structure, and 
each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and the processed first CT image to which the machine-learning model has been applied.”
Independent claim 7 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… receive an image of an object based on radiation data detected at a detector, select, for reducing noise in the image, a neural network based on an anatomical structure corresponding to the image, from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure, and 
apply the selected neural network to the image to generate a processed image as an output of the selected neural network, 
wherein the processing circuitry is further configured to
train the neural network using training data and a function that represents a disagreement between pairs of data as an error value, the training data including pairs in which a pair includes defect-exhibiting data paired with corresponding defect-minimized data, and the neural network is trained by performing, for each of the pairs, the steps of
applying the neural network to defect-exhibiting data of a pair to generate network processed data,
calculating, using the function, the error value between the network processed data and the defect-minimized data of the pair,
updating, based on the calculated error value, weighting coefficients of the neural network, and 
repeating the steps of applying, calculating, and updating using respective pairs of the training data until one or more stopping criteria are satisfied.”
Independent claim 29 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… receive an image of an object based on radiation data detected at a detector, select, for reducing noise in the image, a neural network based on an anatomical structure corresponding to the image, from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure, and 
apply the selected neural network to the image to generate a processed image as an output of the selected neural network, wherein the trained neural networks are obtained in a process including: 
training the neural network using training data and a function that represents a disagreement between pairs of data as an error value, the training data including pairs in which a pair includes defect-exhibiting data paired with corresponding defect-minimized data, and the neural network is trained by performing, for each of the pairs, the steps of
applying the neural network to defect-exhibiting data of a pair to generate network processed data,
calculating, using the function, the error value between the network processed data and the defect-minimized data of the pair,
updating, based on the calculated error value, weighting coefficients of the neural network, and
repeating the steps of applying, calculating, and updating using respective pairs of the training data until one or more stopping criteria are satisfied.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668